                                                                            Entered on Docket
                                                                            July 11, 2019
                                                                            EDWARD J. EMMONS, CLERK
                                                                            U.S. BANKRUPTCY COURT
                                                                            NORTHERN DISTRICT OF CALIFORNIA


 1   BANKRUPTCY CENTER OF
     JOHN D. RAYMOND                                                     Signed and Filed: July 11, 2019
 2   JOHN D. RAYMOND, ESQUIRE
     STATE BAR NO. 129599
     2000 VAN NESS AVENUE, STE. 205
 3   P.O. BOX 642535
     SAN FRANCISCO, CA 94164-2535
                                                                         ________________________________________
 4   TEL: (415) 351-2265
                                                                         DENNIS MONTALI
     Attorney for Debtor(s)
                                                                         U.S. Bankruptcy Judge
 5

 6

 7

 8

 9
                                                          UNITED STATES BANKRUPTCY COURT
10
                                                         NORTHERN DISTRICT OF CALIFORNIA
11
     In Re:                                                            Chapter 13
12   KAMERON NICOLER BAKER,                                            Case No. 18-30270 DM

13                                                                      ORDER APPROVING APPLICATION TO MODIFY
            Debtor(s).                                                  CHAPTER 13 PLAN
14

15   Upon consideration of the debtor’s APPLICATION TO MODIFY CHAPTER 13 PLAN filed with

16   the court on Jan. 9, 2019, and good cause appearing therefore;

17
     IT IS ORDERED THAT the application filed on Jan. 9, 2019 modifying the Chapter 13 plan
18
     is approved, except that Section 7.01 of the Modified Model Plan shall state an
19   additional payment in Jan., 2019 of $998.00, then commencing Feb., 2019, payments

20   shall be $591.00 and continue for 50 months.

21                                                                *** END OF ORDER ***

     Approved as to form and content.
22
     Dated: July 3, 2019                             /s/ Lilian Tsang_________________________________________
23                                                   LILIAN TSANG, ESQ.
                                                     Attorney for David Burchard, Trustee
24

25

26

27

28




     C:\Users\Admin\Documents\BK documents\1-Modify.DOC/Page 10
     Case: 18-30270                    Doc# 53             Filed: 07/11/19     Entered: 07/11/19 15:12:47     Page 1 of 2
 1                                                                COURT SERVICE LIST

 2
     None
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     C:\Users\Admin\Documents\BK documents\1-Modify.DOC/Page 11
     Case: 18-30270                    Doc# 53             Filed: 07/11/19   Entered: 07/11/19 15:12:47   Page 2 of 2
